Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141161                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141161
                                                                    COA: 284585
                                                                    Muskegon CC: 06-053640-FC
  GLENN TERRANCE WILLIAMS, a/k/a
  GLEN TERRANCE WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 8, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether a larceny needs to be completed before a
  defendant may be convicted of armed robbery.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           0316                                                                Clerk